Name: Commission Implementing Regulation (EU) 2015/1042 of 30 June 2015 amending Annex II to Regulation (EC) No 250/2009 implementing Regulation (EC) No 295/2008 of the European Parliament and of the Council concerning structural business statistics, as regards the adaptation of the technical format following the revision of the classification of products by activity (CPA) (Text with EEA relevance)
 Type: Implementing Regulation
 Subject Matter: technology and technical regulations;  communications;  information and information processing;  information technology and data processing;  economic analysis;  business classification
 Date Published: nan

 1.7.2015 EN Official Journal of the European Union L 167/61 COMMISSION IMPLEMENTING REGULATION (EU) 2015/1042 of 30 June 2015 amending Annex II to Regulation (EC) No 250/2009 implementing Regulation (EC) No 295/2008 of the European Parliament and of the Council concerning structural business statistics, as regards the adaptation of the technical format following the revision of the classification of products by activity (CPA) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 295/2008 of the European Parliament and of the Council of 11 March 2008 concerning structural business statistics (1), and in particular Article 11(1)(a) thereof, Whereas: (1) Regulation (EC) No 295/2008 establishes a common framework for the collection, transmission and evaluation of European statistics on the structure, activity, competitiveness and performance of businesses in the Union. (2) Regulation (EC) No 451/2008 of the European Parliament and of the Council (2) establishes a statistical classification of products by activity (CPA), to meet the requirements of statistics in the Union. (3) Annex II to Commission Regulation (EC) No 250/2009 (3) specifies the technical format and the labels for certain products for the data to be transmitted based on the CPA. (4) Following the entry into force of Commission Regulation (EU) No 1209/2014 (4) it is necessary to adapt Annex II to Regulation (EC) No 250/2009 with regard to the labels for certain products for the data to be transmitted based on the CPA in order to maintain the comparability and consistency with product classification standards used at international level. (5) Annex II to Regulation (EC) No 250/2009 should therefore be amended accordingly. (6) The measures provided for in this Regulation are in accordance with the opinion of the European Statistical System Committee, HAS ADOPTED THIS REGULATION: Article 1 Annex II to Regulation (EC) No 250/2009 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 97, 9.4.2008, p. 13. (2) Regulation (EC) No 451/2008 of the European Parliament and of the Council of 23 April 2008 establishing a new statistical classification of products by activity (CPA) and repealing Council Regulation (EEC) No 3696/93 (OJ L 145, 4.6.2008, p. 65). (3) Commission Regulation (EC) No 250/2009 of 11 March 2009 implementing Regulation (EC) No 295/2008 of the European Parliament and of the Council as regards the definitions of characteristics, the technical format for the transmission of data, the double reporting requirements for NACE Rev.1.1 and NACE Rev.2 and derogations to be granted for structural business statistics (OJ L 86, 31.3.2009, p. 1). (4) Commission Regulation (EU) No 1209/2014 of 29 October 2014 amending Regulation (EC) No 451/2008 of the European Parliament and of the Council of 23 April 2008 establishing a new statistical classification of products by activity (CPA) and repealing Council Regulation (EEC) No 3696/93 (OJ L 336, 22.11.2014, p. 1). ANNEX Annex II to Regulation (EC) No 250/2009 is amended as follows: 1. In point 4.2 Territorial unit, the code GR for Greece is replaced by EL 2. In point 4.9 Units of data values, in the table, a new unit Square metres with code M2 is added. 3. In point 4.10 Breakdown of products, the table is amended as follows: (a) for the product with code 63 12 the label Web portal content is replaced by Web portal services. (b) for the product with code 73 11 13 the label Advertising design and concept development is replaced by Advertising concept development services (c) the entry for the product with code 70 22 4 Trademarks and franchises is deleted. (d) for the product with code 71 11 24 the label Architectural advisory services is replaced by Building project architectural advisory services